UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1248


DARLY-MORGAN D. MAKABIN,

                  Plaintiff - Appellant,

          v.

G4S   SECURE     SOLUTIONS   (USA),   INCORPORATED,     a/k/a   G4S
Wackenhut,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.      Frank D. Whitney,
District Judge and Robert J. Conrad, Jr., Chief District Judge.
(3:10-cv-00441-FDW-DCK; 3:10-cv-00463-RJC-DCK)


Submitted:     September 29, 2011           Decided:    October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darly-Morgan D. Makabin, Appellant Pro Se.             Michael Lawrence
Wade, Jr., OGLETREE, DEAKINS, NASH, SMOAK              & STEWART, PC,
Charlotte, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darly-Morgan D. Makabin appeals the district court’s

order dismissing his employment discrimination claims.                 We have

reviewed the record and find no reversible error.               Accordingly,

we   affirm   for   the   reasons    stated   by    the     district    court.

Makabin v. G4S Secure Solutions (USA), Inc. (W.D.N.C. Mar. 11,

2011).   We deny all Makabin’s pending motions and we dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before    the   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                     2